DETAILED ACTION
Claims 1-17 and 20 are pending in this application.
Claims 15-17 and 20 are allowed.
Claims 1-4 and 9-11 are rejected.
Claims 5-8 and 12-14 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 recites the limitation “responsive to programming a first block associated with the first cursor, associate the first block with the first block family; 
open, while the first block family is open, a second block family associated with the memory device; 
assign a second cursor of the plurality of cursors of the memory device to the second block family; and 
responsive to programming a second block associated with the second cursor, associate the second block with the second block family,
wherein each cursor of the plurality of cursors of the memory device is associated with a respective data stream, 
the respective data stream associated with a respective set of characteristics, and 
wherein the respective set of characteristics of the respective data stream comprises at least one of performance requirements of the data stream, workload of the data stream, or expected garbage collection of the data stream.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0024, 0027 and FIG. 10].  Said limitations, in combination with the other recited limitations of claim 15, are not taught or suggested by the prior art of record.
The closest prior art of record is Mortazavi et al. (U.S. PGPub No. 2017/0041394) which teaches a plurality of tenants, each tenant generating data sources of bit streams and associated with a data generation specification, each data source using write routers to track a next write location in an open logical storage unit, each logical storage unit comprising a plurality of memory blocks but does not teach the data generation specifications comprising one of a performance requirement of the data source, a workload of the data source, or expected garbage collection parameter of the data source. 
Claims 16-17 and 20 depend from claim 15, and are allowed for at least the same reasons as claim 15. 

Claims 5-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites the limitation “wherein the respective set of characteristics of the respective data stream comprises at least one of performance requirements of the data stream, workload of the data stream, or expected garbage collection of the data stream.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0024].  Said limitations, in combination with the other recited limitations of claim 5, are not taught or suggested by the prior art of record.
The closest prior art of record is Mortazavi (2017/0041394) which teaches a plurality of tenants, each tenant generating data sources of bit streams and associated with a data generation specification, each data source using write routers to track a next write location in an open logical storage unit, each logical storage unit comprising a plurality of memory blocks but does not teach the data generation specifications comprising one of a performance requirement of the data source, a workload of the data source, or expected garbage collection parameter of the data source. 
Claim 12 contains similar limitations to claim 5, and is considered allowable for at least the same reasons as claim 5.
Claim 6 recites the limitation “wherein a distance between a first vector corresponding a first set of characteristics of the first data stream and a second vector corresponding to a second set of characteristics of the second data stream exceeds a threshold”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0050].  Said limitations, in combination with the other recited limitations of claim 6, are not taught or suggested by the prior art of record.
The closest prior art of record is Mortazavi (2017/0041394) which teaches a plurality of tenants, each tenant generating data sources of bit streams and associated with a data generation specification, each data source using write routers to track a next write location in an open logical storage unit, each logical storage unit comprising a plurality of memory blocks but does not teach assigning each tenant’s data generation specifications having an associated vector, determining a distance between the vectors and comparing the distance to a threshold.
Claim 7 recites the limitation “responsive to determining that a first set of characteristics of the first data stream are similar to a second set of characteristics of a second data stream associated with the first cursor, assigning the third cursor to the first block family”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0053].  Said limitations, in combination with the other recited limitations of claim 7, are not taught or suggested by the prior art of record.
The closest prior art of record is Mortazavi (2017/0041394) which teaches a plurality of tenants, each tenant generating data sources of bit streams and associated with a data generation specification, each data source using write routers to track a next write location in an open logical storage unit, each logical storage unit comprising a plurality of memory blocks but does not teach assigning a write router associated with a different data source and tenant to a current data source and tenant, when both data sources and tenants share similar data generation specifications. 
Claim 13 contains similar limitations to claim 7, and is considered allowable for at least the same reasons as claim 7.
Claim 8 recites the limitation “merging the first block family and a third block family, wherein the first block family is associated with a set of cursors and the third block family is associated with the set of cursors”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0053].  Said limitations, in combination with the other recited limitations of claim 8, are not taught or suggested by the prior art of record.
The closest prior art of record is Mortazavi (2017/0041394) which teaches a plurality of tenants, each tenant generating data sources of bit streams and associated with a data generation specification, writing data from a data source to a plurality of logical storage units organized as a logical circular buffer, each data source using write routers to track a next write location in an open logical storage unit, each logical storage unit comprising a plurality of memory blocks but does not teach merging two logical circular buffers when they share the same write routers.
Claim 14 contains similar limitations to claim 8, and is considered allowable for at least the same reasons as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (U.S. PGPub No. 2017/0041394) in view of Tao et al. (U.S. PGPub No. 2020/0097189)

Claim 1
Mortazavi (2017/0041394) teaches:
A system comprising: FIG. 1 network 100
a memory device; and FIG. 1 and P. 0035 storage system 130
a processing device, operatively coupled to the memory device, to perform operations comprising: P. 0049 and FIG. 5 processor 530 within node 500 of network, may perform the methods of FIGs. 11-18
opening a first block family associated with the memory device; P. 0041 and FIG. 1 physical storage unit 131 is divided into multiple logical storage units; P. 0042 a plurality of logical storage units (block family) are assigned to a tenant, and individual logical storage units are opened for storing data
assigning a first cursor of a plurality of cursors of the memory device to the first block family; P. 0042 a plurality of logical storage units are organized as a logical circular buffer (first block family), with a single logical storage unit ready for data write at any time; P. 0044 write routers 141 (cursor) track an open element in each logical circular buffer (block family) and a current write position in each open element. 
Note: the claim is not specific on what “assigning” a cursor to a block family comprises, broadest reasonable interpretation in view of the specification is being used. A write router tracking an open element in a logical circular buffer is analogous to the write router being “assigned” to the logical circular buffer
responsive to programming a first block associated with the first cursor, associating the first block with the first block family; P. 0042 metadata server 120 may build a logical circular buffer by allocating physical storages (block) to logical storage units as data records are received from the tenant's 160 data source 161
opening, while the first block family is open, a second block family associated with the memory device; P. 0044 and FIG. 1 write routers 141 maintain and track an open element in each logical circular buffer (i.e. there are multiple logical circular buffers, or block families)
assigning a second cursor of the plurality of cursors of the memory device to the second block family; and P. 0044 write routers 141 (i.e. a second cursor) maintain and track an open element in each logical circular buffer and a current write position in each open element
responsive to programming a second block associated with the second cursor, associating the second block with the second block family P. 0042 metadata server 120 may build a logical circular buffer by allocating physical storages (block) to logical storage units as data records are received from the tenant's 160 data source 161
Mortazavi does not explicitly teach each block family being associated with respective read voltage offsets.
Tao (2020/0097189) teaches:
wherein each of the first block family and the second block family is associated with respective voltage offsets to be applied in a read operation. P. 0046 first data is stored in a first destination block associated with a first read-level voltage, second data is stored in a second destination block associated with a second read-level voltage
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Mortazavi with each block family being associated with respective read voltage offsets taught by Tao
The motivation being to store data more efficiently and improve efficiency and performance of the data storage system (See Tao P. 0027)
The systems of Mortazavi and Tao are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Mortazavi with Tao to obtain the invention as recited in claims 1-8.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (U.S. PGPub No. 2017/0041394) in view of Tao et al. (U.S. PGPub No. 2020/0097189) in view of Sharon et al. (U.S. PGPub No. 2017/0255403)

Claim 2
Mortazavi does not explicitly teach opening a block family and initializing a timeout associated with the block family, and ending the block family when the timeout expires.
Sharon (2017/0255403) teaches:
The system of claim 1, wherein the operations further comprises: responsive to opening the first block family, initializing a first timeout associated with the first block family; and P. 0078 a group (analogous to the logical storage units taught by Mortazavi) may have a time threshold 606 (timeout), which is compared to a time measurement; P. 0077 a group indicator pointer 604 indicates the current group to be used as storage data to the memory device (i.e. the group currently written to, or the group currently open)
responsive to detecting expiration of the first timeout, ending the first block family. P. 0078 in response to the time exceeding the time threshold 606, generating a new group (e.g. a second group); P. 0083 data will be stored to the new group (analogous to ending the first group, or first block family)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Mortazavi with the opening a block family and initializing a timeout associated with the block family, and ending the block family when the timeout expires taught by Sharon.
The motivation being adjusting for temperature differences of groups of data programmed at different times (See Sharon P. 0023)
The systems of Mortazavi and Sharon are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Mortazavi with Sharon to obtain the invention as recited in claim 2-3.
	
Claim 3
Sharon (2017/0255403) teaches:
The system of claim 2, wherein the operations further comprises: responsive to opening the second block family, initializing a second timeout associated with the second block family, wherein the second timeout is different than the first timeout; and P. 0078 a group (analogous to the logical storage units taught by Mortazavi) may have a time threshold 606 (timeout), which is compared to a time measurement; P. 0077 a group indicator pointer 604 indicates the current group to be used as storage data to the memory device (i.e. the group currently written to, or the group currently open)
responsive to detecting expiration of the second timeout, ending the second block family. P. 0078 in response to the time exceeding the time threshold 606, generating a new group (e.g. a third group); P. 0083 data will be stored to the new group (analogous to ending the second group, or second block family)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (U.S. PGPub No. 2017/0041394) in view of Tao et al. (U.S. PGPub No. 2020/0097189) in view of Nourmohamadian et al. (U.S. Patent No. 7162604)

Claim 4
Mortazavi (2017/0041394) teaches:
The system of claim 1, wherein each cursor of the plurality of cursors of the memory device is associated with a […] data stream associated with a respective set of characteristics. P. 0035 and FIG. 1 each tenant 160 may generate a data source 161; P. 0036 data source 161 (stream) comprises any device configured to forward an associated bit-stream; P. 0044 and FIG. 1 write routers 141 (cursors) receive data from a data source 161, and routes the data to storage system 130; P. 0040 each tenant is associated with data generation specifications, such as publishing frequency
Mortazavi does not explicitly teach each cursor being associated with a respective data stream.
Nourmohamadian (7162604) teaches:
The system of claim 1, wherein each cursor of the plurality of cursors of the memory device is associated with a respective data stream […] Col. 5 line 49-67 and FIG. 7A each initiator 470 (analogous to data source 161 taught by Mortazavi) is assigned a different tape block position pointer 710 that is independent of other initiators 470, each initiator 470 is associated with an application program 490 of FIG. 4 (analogous to a stream)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Mortazavi with each cursor being associated with a respective data stream taught by Nourmohamadian.
The motivation being to concurrently access the same virtual tape volume data by multiple users (See Nourmohamadian Col. 4 lines 25-29)
The systems of Mortazavi and Nourmohamadian are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Mortazavi with Nourmohamadian to obtain the invention as recited in claim 4.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (U.S. PGPub No. 2017/0041394) in view of Lee et al. (U.S. PGPub No. 2021/0096772)

Claim 9
Mortazavi (2017/0041394) teaches:
A method comprising: 
detecting a first open block family associated with a memory device, the first open block family associated with a fist cursor of a plurality of cursors of the memory device; and P. 0062 and FIG. 11 in step 1120 a plurality of physical storage units are allocated according to data storage specifications, which may include data publishing frequency. The physical storage units are arranged in a logical circular buffer; P. 0065 the write router allocates a storage unit to the logical circular buffer based on temperature (step 1345), storage units are written to in write operations. P. 0054 a write pointer (corresponding to a cursor) indicates where in a logical circular buffer a write will be performed
Mortazavi does not explicitly state opening a second block family in response to determining a second cursor is associated with different characteristics than the first cursor.
Lee (2021/0096772) teaches:
detecting a first open block family associated with a memory device, the first open block family associated with a fist cursor of a plurality of cursors of the memory device; and P. 0159 first memory block 322A is allocated to store hot data [analogous to opening as block]
responsive to determining that a second cursor of the plurality of cursors is associated with a first set of characteristics that are different than a second set of characteristics associated with the first cursor: P. 0150 memory system 110 receives an attribute of write data; P. 0152 memory device 150 include plural memory blocks for storing data of different attributes (e.g. including a second attribute); P. 0153 determining which memory block should be programmed based on the write data’s attribute (e.g. the second attribute)
opening a second block family associated with the memory device; and P. 0153 in step 85 of figure 7, a determination is made as to whether there are two blank pages in the determined memory block; P. 0154 when there is one or less blank pages in the selected memory block, a new memory block is opened in step 91 of FIG. 7
assigning the second cursor of the plurality of cursors to the second block family. FIG. 7 and P. 0155-156 after opening the new memory block, in step 87 the memory system determines a program direction based on the type of write data (analogous to assigning a second cursor) and programs the write data at a page determined by the program direction.
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Mortazavi with opening a second block family in response to determining a second cursor is associated with different characteristics than the first cursor taught by Lee
The motivation being to improve the lifespan of the memory block (Lee P. 0034) while concisely and efficiently controlling a program operation while avoiding the increase on the number of open memory blocks (Lee P. 0157).
The systems of Mortazavi and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Mortazavi with Lee to obtain the invention as recited in claims 9-14.	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (U.S. PGPub No. 2017/0041394) in view of Lee et al. (U.S. PGPub No. 2021/0096772) in view of Sharon et al. (U.S. PGPub No. 2017/0255403)

Claim 10
The systems of Mortazavi and Lee do not explicitly teach ending the block family when the timeout expires.
Sharon (2017/0255403) teaches:
The method of claim 9 further comprising: responsive to detecting expiration of a timeout associated with the first open block family, ending the first open block family. P. 0078 in response to the time exceeding the time threshold 606, generating a new group (e.g. a second group); P. 0083 data will be stored to the new group (analogous to ending the first group, or first block family)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Mortazavi and Lee with the opening a block family and initializing a timeout associated with the block family, and ending the block family when the timeout expires taught by Sharon.
The motivation being adjusting for temperature differences of groups of data programmed at different times (See Sharon P. 0023)
The systems of Mortazavi, Lee and Sharon are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Mortazavi and Lee with Sharon to obtain the invention as recited in claim 10.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (U.S. PGPub No. 2017/0041394) in view of Lee et al. (U.S. PGPub No. 2021/0096772) in view of Nourmohamadian et al. (U.S. Patent No. 7162604)

Claim 11
Mortazavi (2017/0041394) teaches:
The method of claim 9, wherein each cursor of the plurality of cursors of the memory device is associated with a […]data stream, the respective data stream associated with a respective set of characteristics. P. 0035 and FIG. 1 each tenant 160 may generate a data source 161; P. 0036 data source 161 (stream) comprises any device configured to forward an associated bit-stream; P. 0044 and FIG. 1 write routers 141 (cursors) receive data from a data source 161, and routes the data to storage system 130; P. 0040 each tenant is associated with data generation specifications, such as publishing frequency
The systems of Mortazavi and Lee do not explicitly teach each cursor being associated with a respective data stream.
Nourmohamadian (7162604) teaches:
[…] each cursor of the plurality of cursors of the memory device is associated with a respective data stream, […] Col. 5 line 49-67 and FIG. 7A each initiator 470 (analogous to data source 161 taught by Mortazavi) is assigned a different tape block position pointer 710 that is independent of other initiators 470, each initiator 470 is associated with an application program 490 of FIG. 4 (analogous to a stream)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Mortazavi and Lee with each cursor being associated with a respective data stream taught by Nourmohamadian.
The motivation being to concurrently access the same virtual tape volume data by multiple users (See Nourmohamadian Col. 4 lines 25-29)
The systems of Mortazavi, Lee and Nourmohamadian are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Mortazavi and Lee with Nourmohamadian to obtain the invention as recited in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133